DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 9/17/2021 is acknowledged.  The traversal is on the ground(s) that the search for each of the groups can be completed without serious burden.  This is not found persuasive because the groups require separate fields of search. The device of claim 1 will require search for particular elements, that are not required for claim 11. Likewise, the device of claim 11 will require search that is not required for claim 1. The device of claim 1 includes a flag portion, while the device of claim 11 does not. The device of claim 11 includes a tip holder, with a specific structure, while the device of claim 1 does not.  The device of claim 1 provides for search in subclasses related to robotic coating devices and generic spraying, while the search of claim 11 may not employ such classes. The device of claim 18 includes elements of both claim 1 and 11, while also varying in its method steps. Additionally, the devices are not obvious variants of one another, based upon the current record. Coupling these considerations with the separate utility and distinct process put forth in the election requirement, the search would provide serious burden, if the restriction requirement were not upheld.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/17/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey (US 6,481,640).
Regarding claim 1, Carey discloses a reversible paint spray tip, comprising: 
a barrel portion (32) configured to be inserted into a barrel bore (28) of a tip holder (18) (Column 2, lines 23-26), and a tip flag portion (12) attached to the barrel portion (32) (Figure 2) and positioned generally transversely of the barrel portion (Figure 2); wherein the tip flag portion (12) includes: a handle portion (Examiner’s Annotated Figure 1) integrally formed with a first end of the tip flag portion and defining a handle axis (Examiner’s Annotated Figure 1), and an alignment portion (36) integrally formed with a second and opposing end of the tip flag portion and defining an alignment axis (Examiner’s Annotated Figure 1), wherein the handle axis and the alignment axis are non-collinear and intersect at an angle relative to the handle portion (Examiner’s Annotated Figure 1) to prevent interference of the handle portion and barrel portion with one or more guards (20) of the tip holder when the alignment portion is positioned in the barrel bore while in an alignment position (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The axes of the portions are configured to provide for the claimed function).

    PNG
    media_image1.png
    396
    651
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Carey discloses the reversible paint spray tip of claim 1, wherein the alignment portion (Examiner’s Annotated Figure 1) includes a saddle seal retaining portion (44) integrally formed on an end of the alignment portion (Figure 7), configured to removably retain a saddle seal (14) (Column 2, lines 51-52).
Regarding claim 3, Carey discloses the reversible spray tip of claim 2, wherein the saddle seal retaining portion comprises a diameter conforming to a diameter of a bore in the saddle seal (Column 2, lines 51-52).
Regarding claim 4, Carey discloses the reversible paint spray tip of claim 3, wherein the diameter of the saddle seal retaining portion and the diameter of the bore in the saddle seal are sized to provide a friction fit (The disclosure that the diameter is configured to conform to the inner diameter of the saddle seal is interpreted to put forth a friction fit).
Regarding claim 7, Carey discloses the reversible paint spray tip of claim 1, wherein the reversible paint spray tip is rotatable without interfering with any part of the 
Regarding claim 8, Carey discloses the reversible paint spray tip of claim 1, wherein the tip flag portion comprises a polymer (Column 2, line 33, nylon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Carey II (US 6,978,944).
Regarding claim 5, Carey discloses the reversible paint spray tip of claim 2, wherein the saddle seal retaining portion comprises a diameter conforming to an internal diameter of a washer (16) (Column 2, lines 41-44), but fails to disclose the washer attached to the saddle seal.
Carey II discloses a tip wherein a washer (36) is attached to a saddle seal (16) (Figure 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carey with the disclosure of Carey II, providing the washer attached to the saddle seal, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically security of the washer for sealing, in a system where the sealing structure is not a critical element.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wang (US 2019/0336992).
Regarding claim 6, Carey discloses the reversible paint spray tip of claim 2, wherein the alignment portion includes a width conforming to a diameter of the barrel bore (Figure 9), but fails to disclose that the alignment portion includes a tapered portion extending from the saddle seal retaining portion, wherein the tapered portion tapers the alignment portion to the width conforming to a diameter of the barrel bore of the tip holder.
Wang discloses a tip wherein an alignment portion includes a tapered portion (Examiner’s Annotated Figure 2) extending from a saddle seal retaining portion, wherein the tapered portion tapers the alignment portion to a conforming width (Paragraph 24, Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carey with the disclosures of Wang, providing a tapered portion extending from the saddle seal retaining portion, wherein the tapered portion tapers the alignment portion to the width conforming to a diameter of the barrel bore of the tip holder, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including connection between the saddle portion and the conforming width in a system where the connection structure is not a critical element.



    PNG
    media_image2.png
    482
    684
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carey.
Regarding claims 9-10, Carey discloses the reversible paint spray tip of claim 1, but is silent as to whether the angle relative to the handle portion is between 20 and 40 degrees;
or wherein the angle relative to the handle portion is 30 degrees.
	Carey depicts the general condition of forming the handle portion to be positioned at an angle, but is silent as to the angle. Applicant has made no disclosure that the claimed angle is critical. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carey to include the angle to be between 20 and 40 degrees, or at 30 degrees, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ See MPEP 2144.05, section II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752